Case: 19-30323      Document: 00515216216         Page: 1    Date Filed: 11/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30323                        November 27, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
THE KING/MOROCCO,

              Plaintiff - Appellant

v.

BANNER OF N.O., L.L.C., Incorrectly identified as Banner Chevrolet,

              Defendant - Appellee


                   Appeal from the United States District Court
                           Eastern District of Louisiana
                             USDC No. 2:18-CV-8952


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       The district court granted Defendant-Appellee’s unopposed motion to
dismiss Plaintiff-Appellant’s suit pursuant to Rule 12(b)(6) for failure to state
a claim. See Fed. R. Civ. P. 12(b)(6). Because the district court did not enter a
final appealable judgment, we dismiss for lack of appellate jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30323       Document: 00515216216         Page: 2     Date Filed: 11/27/2019



                                       No. 19-30323
                           I. Facts & Procedural History
       Myron Simms 1 (Simms) worked as a salesman for Banner of N.O.,
L.L.C. 2 (Banner) for a little over a month, from March 9 through April 19, 2018.
According to Simms, he was pressured to cut his beard off on more than one
occasion, he was questioned about taking a car off of lot from another
dealership (who he labels a co-conspirator to Banner), and then Banner
terminated him on grounds that he did not “fit into the mold, constraints, and
confines of the company.” Simms filed suit pro se in the district court claiming
that he sustained injuries, damages, and pain and suffering as a result of
Banner’s fraud, collusion, conspiracy, genocide and slanderous defamation.
Simms sought to enforce the Morocco Constitution, International Human
Rights Law, the Treaty of Tripoli, the United Nations Declaration on the
Rights of Indigenous People, and the Universal Declaration of Human Rights.
He prayed for $3 million in certified gold bars in damages.
       Banner filed a 12(b)(6) motion to dismiss for failure to state a claim. The
district court ordered Simms to file a memorandum in opposition to the motion
at least 8 days prior to the hearing on the motion that was set for January 8,
2019. The district court further instructed Simms to file an Amended
Complaint no later than March 22, 2019. Simms filed neither and on April 2,
2019, the district court granted Banner’s motion and dismissed Simms’ claims
without prejudice. Simms filed this appeal.
                                     II. Discussion
       “The courts of appeals . . . shall have jurisdiction of appeals from all final
decisions of the district courts of the United States.” 28 U.S.C. § 1291. In


       1 Simms refers to himself in his pleadings as “The King/Morocco” but provided the
name “Myron Simms” on his employment application and will hereinafter be referenced as
“Simms.”
       2 Banner of N.O., L.L.C. is incorrectly listed as Banner Chevrolet in the pleadings and

will hereinafter be referenced as “Banner.”
                                              2
    Case: 19-30323     Document: 00515216216      Page: 3   Date Filed: 11/27/2019



                                  No. 19-30323
determining appellate jurisdiction, we have stated that “[a] final decision
generally is one which ends the litigation on the merits and leaves nothing for
the court to do but execute the judgment.” McLaughlin v. Miss. Power Co., 376
F.3d 344, 350 (5th Cir. 2004) (internal quotation marks and citations omitted).
Here, however, we have an appeal from grant of a motion to dismiss without
prejudice to refile. It is not a final judgment because “the district court did not
adjudicate or dispose of any substantive issues on the merits.” See Telles v. City
of El Paso, 164 F. App’x 492, 495 (5th Cir. 2006) (unpublished); see also Cohen
v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949) (“So long as the
matter remains open, unfinished or inconclusive, there may be no intrusion by
appeal.”); Ameser v. Nordstrom Inc., 368 F. App’x 504, 507 (5th Cir. 2010)
(“Each case requires an examination of the finality of the underlying order.”).
Consequently, we do not have jurisdiction to review the district court’s
judgment dismissing Simms’ claims without prejudice.
                                III. Conclusion
      We dismiss this appeal for lack of appellate jurisdiction.
APPEAL DISMISSED.




                                        3